Citation Nr: 0009505	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served for seven years and six months, including 
the period from March 1975 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) in which a rating in excess of 40 
percent for lumbosacral strain was denied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
lumbosacral strain is not manifested by more than severe 
impairment, and is not productive of pronounced 
intervertebral disc syndrome or additional functional loss 
due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the RO originally 
granted service connection for lumbosacral strain in April 
1978, assigning a noncompensable rating.  The rating remained 
in effect until the RO, in a February 1996 rating decision 
and based on VA outpatient treatment records of 1994 and 1995 
and a VA examination of December 1995, increased the rating 
for lumbosacral strain to 40 percent effective from October 
1995.  The veteran filed a claim for increase in February 
1997, which was denied by the RO in a rating decision, dated 
March 1997.  

The evidence shows that the veteran injured his right knee 
and leg in a car accident in July 1994 while employed as a 
police officer.  The medical records, including the worker's 
compensation claim, and a medical examination report dated 
March 1995, show that as a result of that injury the veteran 
underwent arthroscopic surgery on his right knee and was 
subsequently diagnosed with reflex sympathetic dystrophy and 
chronic pain syndrome of the right leg and knee.  The 
examiner reported that due to the causalgia affecting the 
lower right extremity, the veteran had a 95 percent 
impairment of use, which was reported to be equal to 38 
percent of impairment as a whole person.  Total percentage of 
impairment as a whole person was reported as 57 percent.  The 
examiner opined that "though this patient has a 57 percent 
of impairment as a whole body his disability is 100 percent 
and is a permanent condition that I don't believe is going to 
improve."  In an accompanying questionnaire, it was 
recommended that the veteran refrain from standing, bending, 
crouching, crawling, jogging, carrying weights, climbing, 
sitting, stooping, kneeling, walking, running, and repetitive 
movement.  The veteran was prescribed antiinflammatory 
medications for pain and referred to an acupuncturist.  The 
evidence reflects that the veteran was terminated from his 
employment as a result of his right leg disability sustained 
during the course of his employment.  He was awarded Social 
Security Administration disability benefits in March 1997 
based on right knee reflex sympathetic dystrophy, insulin 
dependent diabetes mellitus and major depression.

In a VA orthopedics examination report dated December 1995, 
the veteran reported that he injured his back in 1977 during 
military maneuvers, and the pain gradually grew in severity 
to the extent that he is unable to bend over or to reach.  
The impression of an x-ray examination of the lumbosacral 
spine, dated December 1995, was minimal scoliosis seen with 
some narrowing of L4-L5 and L5-S1 posteriorly.  No evidence 
of bony fracture or subluxation was noted.  The diagnosis was 
chronic lumbosacral strain with minimal scoliosis and 
narrowing of disk spaces between L4-5 and between L5-S1.

The VA treatment records between 1996 and 1997 reflect that 
in addition to right leg pain, the veteran also complained of 
low back pain.  The diagnosis was chronic low back pain.  
Progress notes report that the veteran was taking Darvocet 
for pain and was referred for magnetic resonance imaging 
(MRI) to rule out a herniated nucleus pulposus.

An independent medical evaluation report dated June 1996 
indicates that the veteran complained of lumbar and right 
knee pain.  The examiner noted that he was unable to bend his 
right knee.  In addition, the veteran reported pain from his 
right thigh down to his right foot with tingling sensations, 
since the time of the injury to his right leg in 1994.  The 
examiner reported that the right leg felt cold when compared 
with the left leg and that there was a decrease in the size 
of the right foot when compared to the left.  The examiner 
noted that the veteran walked with the assistance of a cane.  
On examination there was focal tenderness and stiffness of 
the lumbar musculature due to spasm and a mild degree of 
limitation of range of motion.  Straight-leg raising test was 
negative.  Examination showed the cranial nerves, motor, 
sensory, and cerebellar systems were all intact.  Deep tendon 
reflexes were 2-3+ and symmetrical, and there were no 
pathological reflexes.  The impression was reflex sympathetic 
dysfunction of the right leg, severe, Stage 
II-III.

A report of the veteran's ability to do work-related 
activities (physical) dated January 1997 indicates that the 
veteran's maximum ability to stand, walk and sit during an 
eight-hour day is less than two hours, that he must change 
positions every 15 minutes when sitting and every five 
minutes if standing, that he must be able to shift at will 
from sitting or standing/walking, and that he must 
occasionally lie down during a work shift.  The report 
further indicates that the veteran's maximum ability to lift 
and carry on an occasional or frequent basis during an eight-
hour day is 10#.  The report concluded that the veteran's 
limitations are caused by reflex sympathetic dysfunction and 
causalgia of the right knee and leg.

A report from Suwannee Home Care indicated that the veteran 
was observed and assessed over a 12-hour period in July 1997.  
The report further indicated that the veteran had no range of 
motion in the right knee and complained of continuous pain 
and spasms of the right leg.  The report concluded that the 
veteran required assistance approximately 18 hours per day.  
Neurological, musculoskeletal and pain assessments related to 
the right leg, and the nursing diagnosis was reflex 
sympathetic dystrophy.

The MRI scan taken of the lumbar spine in October 1997 was 
interpreted as showing some disc space narrowing at L3-4, L4-
5 and L5-S1 with desiccation of the disc material seen at L4-
5 and L5-S1.  There was disc bulging seen at L3-4 down to L5-
S1. No spondylolisthesis was identified.  The parasagittal 
images of the neural foramina and the exiting nerve roots 
were within normal limits.  The impression was multilevel 
disc space narrowing and disc bulging seen from L3-4 down to 
L5-S1.  No definite herniated nucleus pulposus or spinal 
stenosis was noted.  

At a personal hearing in July 1999, the veteran testified 
that he has a constant burning sensation in his low back and 
pain that radiates from the low back down to his right leg 
and foot.  The veteran stated that he soaks in a hot tub 
approximately eight or nine times per day and takes Lortab 
and Darvocet to alleviate the pain in his back, as well as 
the pain in his right leg.  The veteran stated that it is 
painful to bend over, that he is unable to touch his toes, 
and that he has periodic muscle spasms in his right leg.  The 
veteran testified that he can only walk approximately forty 
yards and is basically homebound, other than a few outings 
per week, as a result of the pain in his back.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks, 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (1999).  

The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The medical evidence in this case does not support a rating 
in excess of 40 percent based on lumbosacral strain.  The 
veteran's lumbosacral strain is currently evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  

The Board notes that the maximum schedular award assignable 
under DC's 5295 as well as 5292 is 40 percent.  The veteran 
has already been found to be entitled to a 40 percent 
disability rating.  Therefore, no greater benefit can flow to 
the veteran under Diagnostic Codes 5295 or 5292.  DC's 5295 
and 5292 each contemplate similar symptoms, at least in part, 
such as limitation of motion, and therefore do not provide a 
basis for assigning separate ratings under each.  Evaluating 
them separately would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (1999).  

A higher rating (60 percent) is available under DC 5293 for 
intervertebral disc syndrome.  A 60 percent rating under DC 
5293 requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The veteran's lumbosacral disability does not warrant a 60 
percent rating.  The Board notes that while the examination 
report dated in March 1995 indicates that the veteran was 57 
percent impaired due to reflex sympathetic dysfunction of the 
right knee and leg, the evidence shows that the veteran 
sustained that injury in 1994 during the course of his 
employment.  The record indicates that it is as a result of 
that disability that the veteran must use a cane to walk and 
is impaired in daily activities, including standing, bending, 
crouching, crawling, jogging, carrying weights, climbing, 
sitting, stooping, kneeling walking, running, and repetitive 
movement.  However, the residuals of that injury, including 
reflex sympathetic dystrophy, are not service connected and 
may not be rated as part of the service-connected disability.

Further, while the veteran testified that examiners have 
suggested that he may have sciatic nerve damage or 
neuropathy, the October 1997 MRI showed no compromise on the 
exiting nerve roots and no herniated nucleus pulposus or 
spondylolisthesis.  Moreover, the medical record does not 
show significant neurological deficits attributed to his low 
back disability.  Examination in June 1996 showed normal 
neurological findings and normal reflexes.  The July 1997 
nursing assessment did not attribute any musculoskeletal or 
neurological impairment or pain to a low back disability, but 
rather to the nonservice-connected disability.

While the evidence shows that the veteran had multilevel disc 
space narrowing and disc bulging that were due to his back 
disorder, no abnormal sciatic neurological findingss are of 
record.  In fact, the record indicates that the veteran's 
symptoms of pain, discomfort, and muscle spasm are 
attributable, for the most part, to the veteran's right knee 
and leg disability, and there is no basis for finding 
additional impairment under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The above constitutes persuasive evidence 
that the veteran's lumbosacral disability does not warrant a 
60 percent rating under DC 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain is denied.  



REMAND

The RO denied entitlement to total disability individual 
unemployability (TDIU) in the December 1997 rating decision.  
In his January 1998 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran expressed disagreement with the denial of 
TDIU.  This constitutes a Notice of Disagreement as to this 
issue.  38 C.F.R. §§ 20.200, 20.201 (1999).  The RO did not 
provide the veteran a Statement of the Case on the issue of 
TDIU.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999); 
38 C.F.R. § 19.26 (1999).  

Accordingly, the case is remanded for the following:

The RO should provide the veteran a 
Statement of the Case on the issue of 
TDIU and advise him of the need to 
perfect an appeal on that issue.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

